Bond, J.
The facts in this case are stated in the opinion on the former appeal (70 Mo. App. 436). After the case was remanded, the plaintiff moved the court to-pay over to him the money which the garnishee had paid into court, instead of paying over to the sheriff. The court overruled this motion and directed the clerk to pay over the money to the sheriff, evidently to conform to the opinion of this court, and to enable the defendant to claim his statutory exemptions. Plaintiff appealed from this order. Acts 1895, p. 91. The appeal is without merit. The order of the court does not, as contended by the appellant, decide the question of ownership of the fund; it merely places the money in the hands of the proper custodian, so that the question of its exemption may be properly raised and determined. The judgment is affirmed.
All concur.